Title: To George Washington from the Pennsylvania Council of Safety, 31 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia January 31st 1777

Col. Geo. Geiger of Northampton County an honest old German marches directly from Northampton to Head Quarters His Battalion is pretty large and from the known integrity of the Colonel, it is hoped he will be of much service to your Excellency.
Inclosed is a return of the Arms &c. which the Colonel is in need of, and which the Council are unable to furnish him with and therefore have referr’d him to your Excellency for them. I Am with great respect Your Excellency’s Obedt Servant.
